Mathews, J.
I concur in the opinion of my colleague.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, and the court proceeding to give such a judgment as, in our opinion, should have been given below; it is ordered, adjudged and decreed, that there be judgment for the plaintiff, as in the district court, but that she recover interest on the decree, from the judicial demand only, with costs in the district court, but that she pay them in this.